EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-68917, 333-69149, 333-77331, 333-48232, 333-61070, 333-87672, 333-114700, 333-135984 and 333-135987) of hi/fn, inc. of our report dated November 14, 2007 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers San Jose, California November 14, 2007
